Citation Nr: 9934937	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Eligibility of appellant, based upon the status of the 
veteran as a former prisoner of war (POW), to VA benefits.  

2.  Entitlement to service connection for cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The service department certified that the veteran had 
recognized military service from March 1945 to May 1946.  The 
veteran died in July 1976.  The surviving spouse is the 
appellant.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the March 1997 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to non-service connected 
death benefits and from the October 1997 and February 1998 
decisions that denied service connection for cause of death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died in July 1976 due to chronic valvular 
disease.  

3.  At the time of his death, service connection was not in 
effect for any disorder.  

4.  There is no medical evidence of a nexus between chronic 
valvular disease and the veteran's military service.  

5.  The service department has not verified any period of POW 
service.  

6.  The appellant and the veteran's associates alleged dates 
of POW internment that did not occur during any period of the 
veteran's recognized service.  


CONCLUSIONS OF LAW

1.  The appellant is not eligible, based upon the veteran's 
status as a former POW, for VA benefits.  38 U.S.C.A. 
§ 1112(b) (West 1991); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 
3.203(c), 3.309(c) (1999).  

2.  The claim of entitlement to service connection for cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1960 , the U.S. Army certified that the veteran 
rendered honorable service with the recognized guerrillas 
from March 1945 to May 1946.  The certification stated that 
the veteran was missing from March 1945 to April 1945 and 
that he did not have POW status.  

The RO received an April 1960 certificate from the veteran's 
physician.  In July 1946, the physician examined the veteran 
for defective hearing.  In December 1947, he examined the 
veteran for slight fever and general malaise, chest pain 
especially on the left side noticed a few days after 
discharge from the military service, generalized debility, 
back pain, cough with sticky expectoration, spitting of 
blood, and very poor hearing.  The veteran reported having 
hemoptysis for the first time in the latter part of November 
1947.  The diagnosis was pulmonary tuberculosis.  

The veteran's April 1960 letter stated that he suffered from 
residuals of Japanese torture, and his November 1971 letter 
stated that he was "concentrated at Capas, Tarlac."  

According to the certified death certificate, the veteran 
died in July 1976; his attending physician at death was Dr. 
F. Bulaitao, and  the cause of death was chronic valvular 
disease.  The appellant is the surviving spouse.  

There was no official record of treatment or diagnosis of 
chronic valvular disease during the veteran's service.  At 
the time of the separation physical examination in 1946, 
there were no pertinent abnormalities.  Rating decisions made 
during the veteran's lifetime denied service connection for 
pulmonary tuberculosis, defective vision and hearing, 
injuries to the back, right leg and right shoulder, and 
residuals of Japanese torture. At the time of the veteran's 
death, service connection was not in effect for any 
disability and no VA claims were pending.  

In September 1978, the appellant filed applications for 
service connected cause of death and for non-service 
connected death benefits.  The appellant attached an undated 
note, handwritten on a voting ballot, from the veteran's 
psychiatrist.  The note stated that the veteran suffered 
dietary deficiencies as a POW that led to a nervous disorder.  
The November 1978 letter from the veteran's psychiatrist 
further stated that he treated the veteran for schizophrenia 
from 1942 to 1976.  The psychiatrist opined that the veteran 
died mentally sick and that mental illness, whether a primary 
or secondary cause, led to the veteran's physical 
deterioration.  

The appellant's May 1982 informal application alleged that 
the veteran developed malaria, dysentery, beriberi, 
avitaminosis, dietary deficiencies, and psychoneurosis while 
he was a POW.  

The appellant's September 1996 letter alleged that the 
veteran was released from POW camp in June 1942.  In her 
September 1997 statement and the April 1997 POW 
questionnaire, the appellant claimed that the veteran was a 
POW from April 1942 to October 1942.  

The appellant submitted affidavits from several people who 
knew the veteran.  Four friends, J.M., C.A., D.G. and Q.P., 
stated that they were interned in the same POW camp as the 
veteran in 1942, and two of these friends stated that the 
veteran was released from POW camp in September 1942.  Giving 
no dates, T.C. and P.A. stated that they were interned at the 
same POW camp as the veteran, and A.P. stated that, as the 
mayor, he guaranteed the veteran's release from POW camp.  

In February 1999, the U.S. Army Reserve Personnel Center 
verified that no change was warranted in the prior recognized 
dates of service.  


Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a chronic disease to a 
degree of 10 percent within 1 year from the date of 
termination of such service, establishes a presumption that a 
chronic disease was incurred in service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).  

If a veteran is: (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided that 
the rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§ 3.309(c) (1999).  

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty.  38 U.S.C.A. 
§ 101(32) (West 1991).  The VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y) (1999); see Manibog v. Brown, 8 
Vet. App. 465, 468 (1996).  

To establish entitlement to spouse's and dependent's VA 
nonservice-connected death pension benefits under 38 U.S.C.A. 
§ 1541 and 1542, the appellant must initially show that she 
is the surviving spouse and her child the surviving dependent 
of a veteran of a period of war who met the service 
requirements prescribed in 38 U.S.C. § 1521(j), or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  See 38 U.S.C.A. § 1541, 1542 (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Eligibility of the appellant, based upon the status of the 
veteran
as a former POW, to VA benefits

The VA is bound by the service department findings that the 
veteran's only active service was from March 1945 to May 
1946.  Service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Cahall v. 
Brown, 7 Vet. App. 232, 237 (1997).  

The VA is not required to follow the March 1960 and March 
1999 service department certifications that the veteran did 
not have POW status.  38 C.F.R. § 3.1(y)(1) does not require 
VA to follow a service department's finding that a veteran 
was not a POW.  See Manibog v. Brown, 8 Vet. App. at 468; 
VAGCPREC 14-94 (June 8, 1994).  However, the Board may 
plausibly find that the appellant was not a POW during 
service if service department records do not reflect that he 
was and if the dates of alleged POW status in the evidence 
vary considerably.  See Manibog v. Brown, 8 Vet. App. at 468.  
In this case, the evidence plausibly showed that the 
appellant was not a POW because service department records 
did not reflect this and because the appellant and the 
veteran's associates alleged dates of POW internment from 
April to October 1942, dates varying widely from the actual 
dates of active service from March 1945 to May 1946.  

In view of the foregoing, the appellant's claim of 
entitlement to VA benefits, based upon the status of the 
veteran as a former POW, must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  If the 
appellant disagrees with the information contained in service 
department records, her remedy, if any, must be pursued with 
the Army Board for the Correction of Military Records.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  


The claim of entitlement to service connection for cause of 
death.

The probative medical evidence does not show that chronic 
valvular disease became manifest to a degree of 10 percent or 
more within 1 year from the date of separation of service.  
There is no diagnosis or any other medical evidence that 
chronic valvular disease became manifest within the 
presumptive period for chronic diseases.  38 C.F.R. §§ 3.307, 
3.309(a) (1999).  

There is also no competent medical evidence of a link between 
the veteran's cause of death and an in-service injury or 
disease.  The death certificate listed chronic valvular 
disease as the immediate cause of death.  The medical 
evidence of record does not establish that the veteran had 
chronic valvular disease during active service, or that 
chronic valvular disease is related to an injury or disease 
incurred during active service.  The Board also notes that 
the veteran did not mention chronic valvular disease even 
though he saw doctors and pursued VA disability benefits for 
16 years before he died.  The determination of whether the 
veteran's chronic valvular disease was incurred in service, 
or first manifested itself within 1 year following his 
discharge from service, requires competent medical evidence.  
In the absence of a medical opinion establishing such a 
diagnosis, the Board must deny the appellant's claim as not 
well grounded.  

The Board notes that the appellant alleged that POW 
internment led to malaria, dysentery, beriberi, avitaminosis, 
dietary deficiencies, and psychoneurosis that led to the 
veteran's death.  The appellant, however, is a lay person who 
is not competent to make a medical diagnosis or render a 
medical opinion that relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Board further notes that the veteran's 
psychiatrist alleged that dietary deficiencies suffered as a 
POW led to a nervous disorder that led to the veteran's 
death.  This statement, however, is not probative because the 
attending physician at the veteran's death stated that the 
cause of death was chronic valvular disease.  In any event, 
presumptive service connection for a disease specific to a 
former POW does not apply because the veteran did not attain 
former POW status.  See 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

The VA cannot assist in any further development of the claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  



ORDER

Eligibility of the appellant, based upon the status of the 
veteran as a former POW, to VA benefits is denied.  

The claim of entitlement to service connection for cause of 
the veteran's death is denied as not well grounded.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

